DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 51, lines 21-22, “the opening in the second end of the housing of the tracking attachment” lacks clear proper antecedent basis. It is noted that lines 10-11 of claim 51 recites “a first end of the receiving cavity being closed and a second end of the receiving cavity being open”, however, “the opening” (mentioned above) lacks clear proper antecedent basis. 
	The above matter leads to further confusion at lines 20-22 now reciting “wherein the transverse cross-sectional profile of the proximal portion of the oral care implement does not fit through the opening in the second end of the housing of the tracking attachment” and which is not clearly understood. More specifically, the proximal portion of the oral care implement (which proximal portion of the oral care implement includes the proximal end where the handle is located (see lines 2-5)). Thus, it is not understood how the proximal portion of the oral care implement (i.e., where the handle of the oral care implement is) does not fit through the opening in the second end of the housing of the tracking attachment since the handle 110 of the oral care implement would fit into (or is inserted into) the opening 217 of the housing 201 of the tracking attachment 200 (see Figs. 2, 4 and 5A-5D, for example). The above noted concerns render the scope of the claims vague/unclear and cannot be clearly determined. Accordingly, no art rejection has been applied to claim 51 (along with dependent claims 52-54).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 27, 44, 46, 47 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2017/0116665 (hereinafter Alzahrani).
As for claim 27, Alzahrani discloses in Figs. 2 and 5, for example, an oral care system comprising: an oral care implement comprising a cartridge 516 defining a structure of a “handle” (or a part thereof) and a head 504; and a tracking attachment at handle member 512, sensor housing 526, motion sensors 522 and/or sensor cap 528 coupled to the oral care implement, the tracking attachment comprising: a housing defining a receiving cavity (housing) 514 within which a portion of the oral care implement is positioned, the housing comprising: a member 512 that defines a first housing portion having an inner surface that defines a first portion of the receiving cavity 514; and a second housing portion 526 having an inner surface that defines a second portion of the receiving cavity 514 (see both reference characters 514), the second housing portion 526 detachably coupled (by screw threads in Fig, 5) to the first housing portion 512; a tracking unit 522 (motion sensors; paragraphs [0049], [0061]-[0063] and [0066]; Fig. 2) configured to facilitate tracking at least one of a position, orientation, or movement of the oral care implement within an oral cavity of a user; and wherein a first portion of the “handle” 516 is positioned within the first portion of the receiving cavity 514 and a second portion of the “handle” 516 is positioned within the second portion of the receiving cavity 514 (Fig. 5).
As for claim 44, wherein the first housing portion 512 has a first end having a first opening and a second end having a second opening (Fig. 5), wherein the oral care implement has a proximal end and a distal end, the head located at the distal end, wherein the oral care implement comprises a proximal portion that includes the proximal end, the proximal portion of the oral care implement 504, 516 having a cross-sectional profile that does not fit through the second opening of the first housing portion 512 (see upper tapering part within cap 502 in Fig. 5).
As for claim 46, wherein the second housing portion 526 has a first end and a second end, the second end having an opening therein (both ends are open), and wherein the cross-sectional profile of the proximal portion of the oral care implement 504, 516 clearly fits through the opening in the second end of the second housing portion 526 (Fig. 5).
As for claim 47, wherein the second end of the first housing portion 512 is located closer to the distal end of the oral care implement 504, 516 than the first end of the first housing portion 512 (Fig. 5).
As for claim 50, absent further specificity, at least the first housing portion 512 of the tracking attachment is free of electronic components (Fig. 5; the tracking attachment is made up of several elements/components as recited back in claim 27).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Alzahrani.
	As for claims 39 and 40 reciting wherein an outer surface of the handle of the oral care implement is a first color, an outer surface of the first housing portion is a second color, and an outer surface of the second housing portion is a third color, each of the first, second, and third colors being the same (claim 39) and further comprising a design feature on the outer surface of the second housing portion having a fourth color, the fourth color being different than the first, second, and third colors (claim 40), respectively, the present claim language reciting these color limitations are deemed drawn merely to design/aesthetics and deemed well within the capabilities of one skilled in the art and obvious to provide for in order to be more aesthetically appealing experience to a user and/or for advertising/entertainment purposes.

Allowable Subject Matter
10.	Claims 56-57 are allowed.
	Claim 56 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 56, in particular, the housing comprising a first housing
portion having an inner surface that defines a second portion of the receiving cavity, the second housing portion 
detachably coupled to the first housing portion; and a tracking unit configured to facilitate at least one of a position, orientation, or movement of the oral care implement within an oral cavity of a user; and wherein a first portion of the handle is positioned within the first portion of the receiving cavity and a second portion of the handle is positioned within the second portion of the receiving cavity; and wherein the first and second alignment features mate with one another to maintain the tracking attachment and the oral care implement in a predetermined relative angular orientation.
Claims 28, 33-35, 37, 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 28, in particular, wherein the first housing portion comprises an alignment aperture and the oral care implement comprises a protrusion that extends into the alignment aperture to prevent relative axial and rotational movement between the oral care implement and the tracking attachment.
Claim 33 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 33, in particular, wherein the second portion of the receiving cavity comprises a floor and the second housing portion comprises a post extending from the floor, and wherein a proximal end of the oral care implement rests atop a distal end of the post.
Claim 34 (along with dependent claims 35 and 37) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 34, in particular, wherein the second housing portion comprises an outer surface and a plurality of holes extending from the outer surface to the inner surface in a spaced apart manner, and wherein the tracking unit comprises a plurality of visual markers, each of the visual markers coupled to the second housing portion within one of the plurality of holes.
Claim 45 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 45, in particular, wherein the distal end of the oral care implement has a cross-sectional profile that fits through the first and second openings of the first housing portion.
Claim 48 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 48, in particular, wherein the first housing portion extends from a first end having a first opening to a second end having a second opening, and wherein the handle protrudes from both of the first and second ends of the first housing portion.
Conclusion
11.	Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments pertaining to Alzahrani have been carefully considered, however, are deemed unpersuasive at this time. Applicant asserts that the cartridge 516 of Alzahrani may not reasonably be equated to a handle of a toothbrush and that the Merriam-Webster dictionary defines handle as “a part that is designed especially to be grasped by the hand.” Applicant further agrees that the cylindrical body of the cartridge 516 may be grasped by the hand but states the cartridge 516 does not form a handle of the device of Alzahrani. 
It is the position of the examiner that the structure of the Alzahrani cartridge 516 can serves as a “handle” (Alzahrani Fig. 5) since, as applicant points out, Alzahrani already teaches that the cartridge 516 may be inserted into the handle member 512 and clearly the cartridge 516 can be grasped by a hand notwithstanding the fact that cartridge 516 actually fits within the handle member 512 (paragraph [0063] specifically recites that sensor cap 528 can be unscrewed such that the cartridge may be inserted and thus grasped/handled and positioned within the handle member 512; Fig. 5). Alzahrani Fig. 5 meets all of the recited structure of claim 27. The cartridge 516 structure clearly can define the “handle” as recited in claim 27 (and irregardless of when a user might grasp it) as the claim fails to further limit or define when/where/how the “handle” is gripped/grasped. Further, the claim never requires that the handle be fully encased/enclosed in structure or exposed to atmosphere, for example. The cartridge 516 can still be gripped/grasped, at least indirectly, through the handle member 512. In any case, the structure of the cartridge 516 along with head member 508/head platform 504 can define the oral care implement (Fig. 5). Further, to the same extent that in applicant’s own invention, the handle 110 is positioned within a housing 201, Alzahrani teaches a similar arrangement of a “handle” 516 being positioned within a housing 512 (Fig. 5). When or if the “handle” is actually gripped/grasped is not at issue and given the specific language recited in claim 27.
Applicant’s attention is also directed to cited reference EP3337352 A1 (related to cited WO 2017/029469 A1), particularly, Fig. 2a with regards to claim 27.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723